Filed 4/26/17; pub. order 5/25/17 (see end of opn.)




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                  DIVISION TWO

THE PEOPLE ex rel. KAMALA                             B262557
HARRIS, as Attorney General,
                                                      (Los Angeles County
        Plaintiff and Respondent,                     Super. Ct. No. VC048452)

        v.

JESUS AGUAYO et al.,

        Defendants and Appellants.




     APPEAL from a judgment of the Superior Court of Los
Angeles County. John Shepard Wiley, Jr., Judge. Affirmed.

      Ronald E. Wiksell; Law Offices of James T. Duff and James
T. Duff for Defendants and Appellants.

      Kamala D. Harris, Attorney General, Nicklas A. Akers,
Assistant Attorney General, Michele Van Gelderen, Steven De
Salvo, and William R. Pletcher, Deputy Attorneys General, for
Plaintiff and Respondent.
      Jesus and Sofia Aguayo (appellants) appeal from a
judgment entered after a 22-day bench trial in this civil
enforcement action brought by the State of California (the
People) against appellants for violation of the unfair competition
laws (Bus. & Prof. Code, § 17200 et seq.) (UCL).1 The action
arises out of a complex real estate scam through which appellants
acquired and rented real estate belonging to others. This civil
proceeding follows two criminal trials which resulted in 31
criminal convictions related to the scheme, 29 of which were
felonies.
       The People proposed 1,574 violations of the UCL. The
court subtracted 27 vandalism violations and two theft violations.
The People also proposed 246 enhancements for violations
against senior citizens, of which the court subtracted seven. The
court imposed a $750 penalty for each of the 1,784 total
violations, resulting in a total fine of $1,338,000. The court then
added restitution of $2,636,854.50 for a total of $3,974.854.50 in
restitution and civil penalties. The court removed appellants’
legal and recorded claims to all 43 of the properties that were
subjects of the litigation. Finally, the court imposed an
injunction permanently enjoining appellants from (1) prosecuting
future adverse possession actions or quiet title actions; (2)
recording wild deeds; and (3) bidding or buying at property tax
sales (with one exception).
       Appellants make six main arguments on appeal. First,
they argue that their actions in obtaining properties under the
law of adverse possession were immune from a UCL action under
the Noerr-Pennington doctrine. Second, they argue that the trial
court’s finding that the “wild” deeds filed by Jesus Aguayo


1     All further statutory references are to the Business &
Professions Code unless otherwise noted.




                                 2
purported to transfer a fictional interest between Jesus Aguayo
and Sofia Aguayo was incorrect, as Jesus Aguayo had possession
of those properties and thus an actual interest, albeit inferior to
the record title holder’s interest. Third, appellants argue that
they held an absolute, nondivestable interest in seven specific
properties which they acquired by adverse possession. Fourth,
they argue that the restitution award is not supported by the
evidence or the law, as they were entitled to keep the rents they
collected. Fifth, they argue that the penalties are excessive. And
finally, they argue that the permanent injunction was beyond the
court’s jurisdiction because it bars legally permitted conduct and
constitutes punishment.
       We find no reversible error and therefore affirm the
judgment.
                          BACKGROUND
       Appellants married in 1972 and raised two children. Jesus
Aguayo worked at Security Pacific Bank, rising to the position of
Assistant Vice President for the Credit Department. In 1979,
Jesus Aguayo started purchasing homes for investment
opportunities at tax sales, trustee sales, and from third parties.
He obtained a real estate license and a contractor’s license in the
1980’s.
The scheme
       While studying for his real estate license, Jesus Aguayo
learned about the laws of adverse possession. Beginning in 1988,
appellants began acquiring properties pursuant to the scheme
which has resulted in this litigation. Appellants would locate
distressed properties in the public records. Thus, their targets
were often individuals in the midst of financial misfortune. Their
victims included the elderly, the infirm and mentally ill, and
heirs of recently deceased titleholders. For example, appellants
fraudulently caused several elderly victims to sign grant deeds




                                 3
for zero dollars. In addition, appellants victimized individuals
who were hospitalized or living in nursing homes. Other victims
were in financial distress or incarcerated.
       After locating a distressed property, appellants would go
and take possession of the property. Thereafter, appellants
would file false documents in an attempt to claim ownership of
the property. They typically did this by creating and filing “wild
deeds,” deeds signed by a grantor who is unconnected to the
property. Through these fraudulent documents, Jesus Aguayo,
using the name Jesus Duran to obscure his relationship to Sofia
Aguayo, would purport to transfer title to Sofia Aguayo for
valuable consideration. In fact, Jesus Aguayo had no
transferable interest in the property and no money was
exchanged. Appellants then filed false Preliminary Change of
Ownership Reports (PCOR) to determine transfer taxes and to
appraise properties after transfer. (People v. Aguayo (May 29,
2013, B236827) [nonpub. opn.].) In the false PCOR’s, appellants
misrepresented alleged arms-length sales, failed to disclose that
they were married, and falsely claimed that money was paid for
the properties.
       In order to avoid alerting individuals who were legitimately
interested in the properties, appellants would steal mail, divert
mail and divert tax statements from the homeowners to
themselves. For example, falsely claiming to be the property
owner’s agent, appellants submitted change-of-address forms to
Los Angeles County, requesting that property tax statements be
sent to their own post office box. Appellants’ strategy was
evidenced by a handwritten note: “You do not want to wake up
the dog.”
       If appellants went to the property and found someone living
there who was not the titleholder, appellants would fraudulently
obtain a quitclaim deed from the victim by claiming it was




                                4
necessary to clear up an alleged problem or to allow for payment
of back taxes. In one case, appellants posed as government
agents allegedly there to help the victim. Appellants encouraged
people to sign deeds without explanation and without providing
copies. When titleholders were living on these properties,
appellants would fraudulently induce them to transfer their
property in unconscionable transactions for little or no money.
For example, appellants fraudulently induced one elderly victim
who was behind on her taxes to transfer her home to appellants
in a $0 grant deed, falsely representing that it was the only way
she could keep her home.
       In other cases where appellants found individuals living in
the homes, appellants would force them out or bar them from the
home. In one case, appellants falsely claimed to be the legal
owners of a home and filed an unlawful detainer action to remove
a family from the home. The family was not allowed to retrieve
family pets. Appellants removed and threw away personal
property from the homes, including clothing, furniture, family
photos, and personal effects.
       After fraudulently obtaining access to the homes,
appellants would submit applications for building permits, falsely
claiming that they were “owner-builder” and thus allowed to alter
the properties. After doing unauthorized work on several
properties, appellants rented them to unsuspecting third parties.
Appellants conservatively estimated that they were receiving
approximately $35,000 each month in rental income from the
wrongful scheme.
       In some cases, appellants filed quiet title actions to perfect
their interest in the properties. To avoid a contested hearing,
appellants served most of these actions by publication and
deliberately failed to name people with an interest in the
property, even when appellants knew who the titleholders or




                                 5
heirs were and where they lived. Appellants falsely represented
to the courts that they did not know where the titleholders were,
despite having reports from private investigators with title
holders’ addresses. Appellants falsely told the court that the
property was “vacant” and “abandoned” when they took
possession, even when they had recently evicted residents.
       Through this scheme, appellants were able to claim title to
over 100 properties in Southern California, and they became, as
they put it, “very rich.”
Criminal and civil cases related to appellants’ scheme
       On October 18, 2006, appellants were arrested following an
investigation due to a complaint of elder abuse.
       In the first criminal trial against appellants, they were
convicted of theft from an elder or dependent adult, two counts of
felony trespass of a dwelling, vandalism, and conspiracy. Each
appellant was sentenced to three years probation.
       In a second criminal trial, appellants were convicted of 19
counts of filing false PCOR’s with the Los Angeles County
Recorder’s Office, five counts of filing false tax returns, and
related conspiracy counts. The convictions were affirmed by this
court. (People v. Aguayo (June 10, 2010, B212334) [nonpub. opn.]
(Aguayo I); People v. Aguayo (May 29, 2013, B236827) [nonpub.
opn.] (Aguayo II).) Appellants were sentenced to three years
imprisonment. They completed their sentences.
       In addition to the two criminal proceedings, the People
brought this civil enforcement action under the UCL. The People
produced evidence of appellants’ prior criminal convictions, but
also produced evidence of more than 1,500 additional violations of
the UCL, which covers a broader range of conduct than the
criminal laws.
       The People filed documentary evidence supporting the case-
in-chief on September 10, 2013. Beginning on March 4, 2014, the




                                6
trial court heard live testimony. Twelve witnesses testified for
the People. Three witnesses testified for the defense, but
appellants presented most of their evidence through the
testimony of Jesus Aguayo. The trial court found that Jesus
Aguayo’s testimony was not credible. It specifically noted:
             “Jesus Aguayo was questioned at tremendous
       length, and usually he was a patient, calm, charming,
       and articulate witness. But he also was willing to
       say whatever was convenient, even when it was
       obviously and knowingly false. There were many
       occasions when his duplicity was plain to the
       court. . . . [¶] This court finds that Jesus Aguayo lied
       under oath. He did so repeatedly, even on matters as
       apparently innocuous as whether he owned a truck.”

The statement of decision, final judgment and permanent
injunction
       A final statement of decision on the matter was issued on
October 31, 2014. The court summed up the evidence on the
Aguayo’s wrongful acts as follows: “Sometimes they took
advantage of elderly and vulnerable people like Ella Kaspar,
using sharp practices to get claims to land. Sometimes they
abused the process of adverse possession to target land not theirs
for the taking. And sometimes they filed devious quiet title suits
to secure their ill-gotten gains, thus using the courts to defeat the
cause of justice.” The court made it clear that a “variety of bad
tactics” were used to claim title to all 43 properties at issue in
this case. These bad tactics included the filing of wild deeds and
“many other illegal, unfair, and fraudulent acts.” Such wrongful
tactics were used “for each of 43 properties.”
       The trial court noted that although the recording of wild
deeds was a “simple and obvious deceit,” Jesus Aguayo
“continued to defend his deceitful tactic,” arguing that appellants
performed this manipulation in order to achieve their ultimate




                                  7
goal of adverse possession. The court found that the Aguayos
“used this specific deceit repeatedly, for many different
properties.”
       The trial court concluded that the People proved all three
prongs of the UCL in that appellants’ actions were (1) unlawful,
(2) unfair, and (3) fraudulent. The court specified that where its
ruling did not “mention a specific point or matter, the court
accepts the evidence and arguments of the Attorney General, who
was the prevailing party.”
       The court expressly rejected appellants’ claims that the
Noerr-Pennington doctrine immunized their actions. As to pre-
lawsuit activity, like filing false PCOR’s, the trial court found
that these were not petitions to the government, protected speech
or requests for government redress. The court specified,
“[appellants] cannot immunize misdeeds willy nilly by saying the
misdeeds might culminate in litigation.” As for the lawsuits
themselves, the trial court found that the Attorney General
established that they were all shams. The court held: “The cases
were objectively baseless. [Appellants] did trick some judges into
signing some judgments, but this would not have happened (1)
had [appellants] given proper notice to all interested parties and
(2) had [appellants] revealed the full picture to the courts.”
       By way of remedy, the court determined that it would
“negate and remove by specific orders all [appellants’] legal and
recorded claims to the 43 properties” that were the subject of the
litigation. The court further imposed a fine of $3,974,854.50 as
restitution and civil penalty. In discussing the restitution portion
of the financial award, the court distinguished People v.
Lapcheske (1999) 73 Cal.App.4th 571 (Lapcheske), explaining
that, “the defendant in that case was not violating the unfair
competition law by running a corrupt enterprise that was large
scale and long term.”




                                 8
       The court found that appellants had “no insight into their
own wrongdoing. They are defiant and self-justifying rather than
sincerely contrite.” Thus, the court concluded that there was
reason to fear recidivism. To prevent future misconduct, the
court imposed a specific injunction which forbade appellants
from: “(1) prosecuting future adverse possession actions or quiet
title actions, (2) recording wild deeds, and (3) bidding or buying
at property tax sales (with [one] exception . . .).”
       The court denied the Attorney General’s original request
that “all of the 80 odd properties in the receivership be wrest
from [appellants’] grasp.” However, the court agreed that all
properties would remain in receivership until appellants paid the
full amount of the restitution and penalty.
       A final judgment and permanent injunction was filed on
February 13, 2015.
       On March 10, 2015, appellants filed their notice of appeal
from the judgment.
                            DISCUSSION
I. Applicable law and standards of review
       The UCL is a law enforcement tool designed to protect
consumers and deter and punish wrongdoing. (Lavie v. Procter &
Gamble Co. (2003) 105 Cal.App.4th 496, 503.) It prohibits any
“unlawful, unfair or fraudulent business act or practice.”
(§ 17200.) Each of the three types of wrongful conduct is
recognized as distinct from the others. “‘“[A] practice is
prohibited as ‘unfair’ or ‘deceptive’ even if it is not ‘unlawful’ or
vice versa.”’ [Citations.]” (Cel-Tech Communications, Inc. v.
Los Angeles Cellular Telephone Co. (1999) 20 Cal.4th 163, 180.)
The People may prove an unlawful act by showing virtually any
violation of federal, state, or local law. (Ibid.) To show a
fraudulent act, the law requires a showing that members of the
public are “‘“likely to be deceived.”’ [Citation.]” (Saunders v.




                                 9
Superior Court (1994) 27 Cal.App.4th 832, 839.) The fraudulent
element may be proved even if there is no evidence that anyone
was “‘actually deceived, relied upon the fraudulent practice, or
sustained any damage. [Citation.]’” (Prata v. Superior Court
(2001) 91 Cal.App.4th 1128, 1146.)
       Section 17203 confers on the trial court broad discretion to
“make such orders or judgments . . . as may be necessary to
prevent the use or employment by any person of any practice
which constitutes unfair competition . . . or as may be necessary
to restore to any person in interest any money or property, real or
personal, which may have been acquired by means of such unfair
competition.” Thus, the trial court’s imposition of restitution,
civil penalties, and injunctive relief will not be disturbed absent
an abuse of discretion. (People ex rel. Kennedy v. Beaumont
Investment, Ltd. (2003) 111 Cal.App.4th 102, 135 (Beaumont).)
To show an abuse of discretion, appellants must demonstrate
that the trial court’s judgment “‘exceeded the bounds of reason.’”
(People ex rel. Harris v. Sarpas (2014) 225 Cal.App.4th 1539,
1552 (Sarpas).) Where “‘there is a [legal] basis for the trial
court’s ruling and it is supported by the evidence, a reviewing
court will not substitute its opinion for that of the trial court.’
[Citation.]” (Ibid.) “‘“[W]e accept the trial court’s credibility
determinations and findings on questions of historical fact if
supported by substantial evidence.”’ [Citation.]” (People v. Avila
(2009) 46 Cal.4th 680, 726.)
       Constitutional claims, such as those based on the Noerr-
Pennington doctrine, are reviewed de novo, “but with deference to
underlying factual findings, which we review for substantial
evidence, viewing the record in the light most favorable to the
ruling. [Citations.]” (City and County of San Francisco v. Sainez
(2000) 77 Cal.App.4th 1302, 1313.)




                                10
II. The Noerr-Pennington Doctrine
         A. Applicable law
         The Noerr-Pennington doctrine immunizes legitimate
efforts to influence a branch of government from virtually all
forms of civil liability. (Tichinin v. City of Morgan Hill (2009) 177
Cal.App.4th 1049, 1065 (Tichinin).) The doctrine originated in
the context of federal anti-trust litigation. Stated generally, it
was initially intended to ensure that “efforts to influence
government action are not within the scope of the Sherman Act,
regardless of anticompetitive purpose or effect. [Citations.]”
(Blank v. Kirwan (1985) 39 Cal.3d 311, 320.) The Noerr-
Pennington doctrine is reinforced by two constitutional
considerations: “the First Amendment right to petition the
government . . . and comity, i.e., noninterference on the part of
the courts with governmental bodies that may validly cause
otherwise anticompetitive effects and with efforts intended to
influence such bodies. [Citations.]” (Id. at p. 321.)
         “The Noerr-Pennington doctrine has been extended to
preclude virtually all civil liability for a defendant’s petitioning
activities before not just courts, but also before administrative
and other governmental agencies. [Citations.]” (People ex rel.
Gallegos v. Pacific Lumber Co. (2008) 158 Cal.App.4th 950, 964
(Gallegos).) “‘It is only when efforts to influence government
action are a “sham” that they fall outside the protection of the
Noerr-Pennington doctrine.’” (Id. at p. 965.) Efforts to influence
governmental agencies “‘amount to a sham when though
“ostensibly directed toward influencing governmental action,
. . . [they are] actually nothing more than an attempt to interfere
directly with the business relationships of a competitor . . . .”
[Citation.] . . .’ [Citation.]” (Ibid.) The United States Supreme
Court has set forth a two-part test for determining whether a
defendant’s petitioning activities fall within the so-called “sham




                                 11
exception” to the Noerr-Pennington doctrine: “first, it ‘must be
objectively baseless in the sense that no reasonable litigant could
realistically expect success on the merits’; and second, the
litigant’s subjective motivation must ‘conceal an attempt to
interfere directly with the business relationships of a competitor
. . . through the use [of] the governmental process -- as opposed to
the outcome of that process -- as an anticompetitive weapon.’
[Citation.]” (BE&K Constr. Co. v. NLRB (2002) 536 U.S. 516,
526.)
        Unlawful actions may not be subject to immunity under the
Noerr-Pennington doctrine. (FTC v. Superior Court Trial
Lawyers Ass’n. (1990) 493 U.S. 411, 421-425 [illegal boycott not
immunized]; Allied Tube & Conduit Corp. v. Indian Head (1988)
486 U.S. 492, 503-504 (Allied) [refusing immunity for defendants’
alleged collusion].) Thus, the Noerr-Pennington doctrine does not
necessarily “immunize otherwise unlawful [activity] by pleading
a subjective intent to seek favorable legislation or to influence
governmental action.” (Prof’l Real Estate Investors, Inc. v.
Columbia Pictures Indus. (1993) 508 U.S. 49, 59.)
        B. Appellants’ unlawful scheme is not entitled to
immunity under the Noerr-Pennington doctrine
        Appellants argue that the Noerr-Pennington doctrine
protects not only the filing of a lawsuit, but any conduct
incidental to the filing of a lawsuit. Appellants argue that their
conduct in filing quiet title lawsuits, and any conduct in
anticipation of such lawsuits, was immunized under Noerr-
Pennington. Appellants point out that they obtained judgments
and settlements in the courts for seven specific properties, and
that eight other properties were in litigation.
        However, appellants assert that all of their conduct at issue
in this lawsuit is protected by the Noerr-Pennington doctrine,
because all actions with respect to the properties at issue were




                                 12
undertaken in anticipation of quiet title lawsuits. Appellants cite
Tichinin for the proposition that conduct incidental to protected
petitioning activity is likewise protected by the Noerr-Pennington
doctrine if the petition itself is protected.
       Appellants’ argument is flawed because appellants
admitted that they did not intend to file quiet title actions as to
every property at issue in this case. However, even if appellants
had intended to file quiet title actions for each property, we find
that appellants’ wrongful actions do not fall within the scope of
activity protected under the Noerr-Pennington doctrine because
the actions at issue were not closely related to any legitimate
petitioning activity.
              1. The conduct at issue was not incidental to
government petitioning
       Appellants are correct that the filing of a lawsuit, and
conduct closely related to the litigation, are generally protected
under Noerr-Pennington. Tichinin, supra, 177 Cal.App.4th at
page 1067, confirms that the Noerr-Pennington doctrine extends
“beyond the conduct specified in the First Amendment itself:”
              “Thus, the right of free speech encompasses not
       only expressive speech and symbolic conduct but also
       nonexpressive conduct closely related to the full
       exercise of First Amendment rights, such as
       contributing money to a political campaign.
       [Citations.] In the context of the right to petition,
       collateral protection has been extended to a railroad’s
       public relations campaign aimed at influencing
       passage of favorable legislation [citation];
       recommending or hiring specific lawyers to represent
       or advise union members [citations]; and, . . .
       discovery conduct, and the refusal to accept a
       settlement offer [citation].

(Tichinin, supra, 177 Cal.App.4th at p. 1067.)




                                13
       In Tichinin, the prelitigation investigation into a possible
conflict of interest due to an alleged inappropriate romantic
relationship between public officials was held to be sufficiently
closely related to the right to petition so as to be protected.
(Tichinin, supra, 177 Cal.App.4th at p. 1067.) The court
explained, “the prelitigation investigation of a potential claim is
no less incidental or related to possible litigation than
prelitigation demand letters and threats to sue, which are
entitled to protection.” (Id. at p. 1069.) However, the Tichinin
court noted that conduct which constitutes “a separate and
distinct activity” from litigation is not protected. (Id. at p. 1065.)
       Illegal rent skimming, trespass, theft, mail theft, fraud,
misrepresentations to tenants, and recording false documents,
among other things, are not protected petitioning activity under
Noerr-Pennington and its progeny.2 Nor do these activities fall
under the protected categories of “prelitigation investigation” or
“prelitigation communications among parties” discussed in
Tichinin. (Tichinin, supra, 177 Cal.App.4th at pp. 1068-1069.)
Appellants present no case law suggesting that conduct so far
removed from actual litigation is protected.3


2      The specific violations for which appellants were held liable
fell into the following categories: trespass, vandalism, theft, mail
theft, false deeds, false PCORs, diverted mail, false permits,
illegal rents, lying to tenants, false tax returns, HOX
(presumably homeowner’s exemptions), unconscionables, false
deeds, no due process, and elder violations.

3     While appellants emphasize that they obtained certain
properties through litigation, and other properties were in
pending litigation, appellants ignore the trial court’s factual
finding that wrongful tactics were used to acquire each of the 43
properties at issue. The wrongful tactics, such as those listed
above, were not reasonably related to litigation. Thus, those




                                  14
              2. The conduct at issue was not undertaken for
the primary purpose of influencing a government entity
       Further, appellants’ wrongful actions were not undertaken
for the primary purpose of influencing a governmental entity.
Appellants’ wrongful actions were directed against private
individuals and involved private properties. As explained by the
Supreme Court in Allied, the question of whether an action will
be granted immunity pursuant to the Noerr-Pennington doctrine
depends on the “context and nature” of the activity. (Allied,
supra, 486 U.S. at p. 504.) In declining to find immunity, the
Allied court emphasized that the actions at issue took place in
the context of a standard-setting process of a private association,
not a governmental entity. (Ibid.) Thus, the wrongful actions
were not undertaken for the primary purpose of influencing a
governmental body. Similarly, here, appellants have wrongfully
possessed private property, fraudulently obtained title to private
property, and collected rents on private property to which they
were not entitled. Appellants are not entitled to immunity in this
civil restitution action simply because they intended to deceive
the courts as well. As the Allied court explained, “[t]he ultimate




properties that were the subjects of petitions before a court are no
exception to the ruling that the Noerr-Pennington doctrine is
inapplicable. A trial court has the power to void judgments that
were “founded upon or conceived in fraud, and [in which] the
machinery of the law was resorted to for the purpose of enforcing
what was known to be a fraudulent demand.” (Dunlap v. Steere
(1891) 92 Cal. 344, 349; see also Carr v. Kamins (2007) 151
Cal.App.4th 929, 936-937 [setting aside prior judgment where
adverse possessor violated due process rights of titleholder by not
giving notice of quiet title action].) Thus, where appellants’
wrongful actions resulted in an unjust court judgment, the trial
court had the power to undo those judgments.




                                15
aim is not dispositive.” (Ibid.) Appellants’ actions are not
immune under Noerr-Pennington.
             3. Gallegos is distinguishable
       Appellants rely on Gallegos. In Gallegos, the State filed a
complaint against a lumber company alleging violations of the
UCL. (Gallegos, supra, 158 Cal.App.4th at p. 954.) The
allegations arose from an agreement between the State and the
lumber company regarding the sale to the State of an ancient
redwood forest in exchange for monetary compensation and other
consideration, along with assurances that the lumber company
would be permitted to harvest certain of its remaining
timberlands in accordance with a habitat conservation plan. An
intensive review of the agreement had occurred pursuant to the
California Environmental Quality Act (CEQA). The State alleged
in its complaint that the lumber company intentionally
misrepresented and concealed crucial facts during the CEQA
administrative proceedings, including submitting a report
containing false data. (Id. at pp. 955-956.) The Gallegos court
first determined that the lumber company’s actions were
protected by the litigation privilege under Civil Code section 47,
subdivision (b). Although it did not need to reach the issue, the
court then determined that appellants’ improper tactics during
the administrative process were part of a genuine effort to secure
approval of its plan, thus did not fall under the sham exception to
Noerr-Pennington.
       The court noted the concern for comity with respect to
decision-making when it comes to the Noerr-Pennington doctrine,
stating that the lumber company’s “challenged activities were
directed at the . . . independent state agencies engaged, pursuant
to California law, in the CEQA process. We have already
determined those activities were genuinely intended to influence
government action, not mere sham activities intended to use




                                16
governmental processes to interfere with a competitor’s business
relationships.” (Gallegos, supra, 158 Cal.App.4th at p. 969.)
       Appellants’ actions in defrauding people out of their homes
are not akin to the fraudulent litigation tactics at issue in
Gallegos, and we decline to expand the doctrine to encompass
appellants’ fraudulent acts.4
III. The evidence supports the trial court’s findings
regarding “wild deeds”
       Appellants argue that the trial court erred in finding that
by filing wild deeds, Jesus Aguayo purported to convey to Sofia
Aguayo a fictional interest in a piece of property that neither of
them owned. Appellants argue that the trial court’s finding
ignores Civil Code section 1006, which provides that:
              “Occupancy for any period confers a title
       sufficient against all except the state and those who
       have title by prescription, accession, transfer, will, or
       succession; but the title conferred by occupancy is not
       a sufficient interest in real property to enable the
       occupant or the occupant’s privies to commence or


4      The people did not seek UCL liability for appellants’ acts of
filing quiet title lawsuits, and the court did not impose liability
for appellants’ actions incidental to the filing of those lawsuits.
Thus, we need not decide whether those lawsuits fall within the
sham exception to the Noerr-Pennington doctrine. Nor are we
required to affirm on the same basis as the trial court. (Shaw v.
County of Santa Cruz (2008) 170 Cal.App.4th 229, 269.) Instead,
as explained above, illegal rent skimming, fraud, trespass, theft,
mail theft, and misrepresentations to tenants, among other
things, are not closely related to any petitioning activity under
the Noerr-Pennington doctrine and thus fall outside of its
protection. Further, as in Allied, supra, 486 U.S. at page 504, the
context and nature of the conduct at issue in this proceeding
shows that it was not undertaken for the primary purpose of
influencing a governmental body.




                                17
      maintain an action to quiet title, unless the
      occupancy has ripened into title by prescription.”

       Appellants argue that Jesus Aguayo took possession of
properties, and this possession gave him an occupancy interest
which he transferred to his wife by quitclaim deed. Appellants
cite City of Manhattan Beach v. Superior Court (1996) 13 Cal.4th
232 (Manhattan Beach) for the proposition that a quitclaim deed
does not require full title to be transferred. Appellants further
cite 3 Mill & Starr, California Real Estate (3d ed. 2011) section
8.12 for the proposition that a quitclaim deed is a valid
instrument even though the grantor does not have any estate or
right to occupy the property.5
       We assume, based on the trial court’s findings regarding
the structure of appellants’ fraudulent scheme, that appellants
occupied the property as set forth in Civil Code section 1006.
However, the legal authority cited by appellants does not support
their claim. Manhattan Beach does not suggest that a property
occupant may transfer an interest by quitclaim deed. The case
involves a strip of land that was conveyed to a railroad company,
and a determination of whether the deed conveyed a fee simple or
only an easement. (Manhattan Beach, supra, 13 Cal.4th at pp.
235-236.) The case provides no support for appellants’ position
that their fraudulent quitclaim deeds conveyed any actual
interest in the properties at issue.
       Further, the treatise cited by appellants for the proposition
that an individual need have no estate or right to occupy the
property is not controlling authority in this court. Therefore we
decline to consider it. Appellants have failed to show that the



5     It appears that appellants intended to cite 3 Miller & Starr,
California Real Estate (3d ed. 2011) section 8:13.




                                18
court erred in determining that the wild deeds, conveying a
fictional interest in those properties, were “flagrant wrongs.”
       People v. Denman (2013) 218 Cal.App.4th 800 (Denman),
supports the trial court’s determination that the wild deeds were
unlawful. In Denman, the defendant, like appellants, targeted
distressed properties and filed quitclaim deeds transferring the
properties to himself despite having no right of ownership or title.
(Id. at p. 802.) In addition, like appellants, defendant established
renters on those properties. (Id. at pp. 805-806.) Defendant was
found guilty of 20 counts of recording false documents within the
meaning of Penal Code section 115, which makes it a felony to
knowingly procure or offer any false or forged instrument for
filing in a public office. In affirming the defendant’s convictions
on appeal, the Denman court noted: “The documents themselves
were false in that they transferred an interest that he did not
have to himself and then he recorded the document, clouding the
title of the true property owners.” (Id. at p. 809.) Similarly, here,
Jesus Aguayo, under a false name, filed quitclaim deeds
transferring an interest he did not have to his wife, Sofia Aguayo,
and then recorded the document. The trial court did not err in
finding this act to be unlawful, unfair, and fraudulent.
IV. Adverse possession is not a defense to UCL liability
       Appellants contend that they have acquired seven
properties by adverse possession, therefore they have an
absolute, non-divestible interest in those properties under
California law.6 Under the law of adverse possession, the


6     A party may claim title to another’s land where the party
can show: “(1) possession by actual occupation under
circumstances sufficient to constitute reasonable notice to the
owner’s title; (2) possession hostile to the owner’s title; (3)
possession whereby the holder claims the property as his own
under either color of title or claim of right; (4) continuous and




                                 19
possessor need not bring an action to perfect his or her claim of
title. (Marriage v. Keener (1994) 26 Cal.App.4th 186, 191
(Marriage).) Instead, the record owner must bring an action
within five years of the adverse possession. (Code Civ. Proc.,
§ 318.) Appellants argue that there are seven properties that
they have adversely possessed for more than five years. Thus,
appellants argue, the five year statute of limitation bars any
challenge to their ownership interest in these properties.
Appellants cite Marriage for the proposition that “‘[t]itle to
property acquired by adverse possession matures into an absolute
fee interest after the statutory prescriptive period has expired.
Thus, adverse possession for the requisite period of time not only
cuts off the true owner’s remedies but also divests him of his
estate . . . .’” (Marriage, at p. 192.) Appellants assert that the
running of the five-year statute of limitation bars any challenge
to appellants’ ownership interest in these seven properties.
       Appellants fail to cite any law suggesting that the laws of
adverse possession bar a UCL claim where the adverse
possession was based on unlawful, unfair, and fraudulent acts.
The doctrine of adverse possession does not immunize an
individual from criminal or civil liability for his acts. (See, e.g.,
Lapcheske, supra, 73 Cal.App.4th at pp. 573-575 [adverse
possessor may be guilty of trespass and rent skimming]; Denman,
supra, 218 Cal.App.4th at pp. 817-819 [affirming conviction of
adverse possessor for filing false quitclaim deeds].) In fact, an
adverse possessor is, by definition, a trespasser. (Lapcheske,
supra, at p. 575 [“one taking possession under color of right
established by physical presence on the property as an occupant,


uninterrupted possession for five years; [and] (5) the holder has
paid all taxes levied on the property during those five years.”
(Finley v. Yuba County Water Dist. (1979) 99 Cal.App.3d 691,
697.)




                                 20
is ‘in possession as a naked trespasser’”].) The adverse
possession doctrine merely provides that a trespasser may
eventually become a legitimate possessor under certain
circumstances. (Ibid.)
        The trial court held that each of the 43 properties at issue
in this matter, including the seven appellants claim to have
adversely possessed, were acquired through wrongful means.
The wrongful acts, such as rent skimming, trespass, theft, mail
theft, misrepresentations to tenants, and filing false documents,
occurred before the five-year period ran.7 Because appellants
acquired these properties through unlawful, unfair and
fraudulent acts, it is irrelevant whether appellants eventually
met the requirements of adverse possession, and the doctrine
does not immunize them from the penalties imposed by the court.
V. The restitution award is supported by the evidence
and the law
      The court ordered appellants to pay $2,636,854.50 in
restitution. The restitution consists of three components: (1)
rents collected by appellants; (2) rents collected by the court
appointed receiver; and (3) $60,000 to Barron Fleming.
Appellants challenge all three of the restitution awards. The
awards are reviewed under an abuse of discretion standard.
(Beaumont, supra, 111 Cal.App.4th at p. 135.)




7     Appellants do not cite to any specific evidence suggesting
that the wrongful acts occurred after the properties were
adversely possessed. Thus, we infer both due to the nature of the
wrongs and the court’s finding that appellants “used a variety of
bad tactics to claim title to 43 properties,” that appellants
undertook such wrongful acts during the five-year period before
they allegedly adversely possessed those properties.




                                 21
       A. The restitution order was not an abuse of
discretion
       Preliminarily, appellants argue that the trial court should
not have awarded restitution of rents at all. Appellants point out
that the trial court is not required to provide restitutionary relief
when such an award does not accomplish justice. (Cortez v.
Purolator Air Filtration Products Co. (2000) 23 Cal.4th 163, 180
(Cortez).) Instead, the court’s goal is to “accomplish complete
justice between the parties, restoring if necessary the status quo
ante as nearly as may be achieved. [Citations.]” (People v.
Superior Court (1973) 9 Cal.3d 283, 286.) Appellants argue that
the former position of each victim in this case was owning a “tax
defaulted, uninhabitable, unrentable house, or vacant piece of
land which [a]ppellants saved from tax sales and improved.”
Here, appellants argue, because the properties will be returned to
the rightful owners, the owners will be receiving back far more
than what they had prior to the time appellants took over their
properties. Upon return of these now improved properties,
appellants argue, the victims will be receiving far more than the
“status quo ante.” (People v. Superior Court, supra, at p. 286.)
Any rent payments to these victims will be far in excess of a
restoration of the status quo. In fact, appellants argue, such
payments will be a windfall to the recipients since they will have
already received back more than the status quo ante with the
improved properties.
       “[T]he trial court’s discretion to award restitution under the
UCL is very broad. [Citation.]” (Beaumont, supra, 111
Cal.App.4th at p. 135.) As set forth in section 17203, the court
“may make such orders or judgments, . . . as may be necessary to
restore to any person in interest any money or property, real or
personal, which may have been acquired by means of such unfair
competition.” The object is to return to the plaintiff “funds in




                                 22
which he or she has an ownership interest.” (Beaumont, at p.
135.) The trial court’s decision to return rents to the rightful
owners of property was in line with this goal.
      Further, the court was not required to limit its award to
returning the homes to the victims. “‘“[R]estitution, as used in
the UCL, is not limited only to the return of money or property
that was once in the possession of that person.” [Citation.]
Instead, restitution is broad enough to allow a plaintiff to recover
money or property in which he or she has a vested interest.’
[Citations.]” (Juarez v. Arcadia Financial, Ltd. (2007) 152
Cal.App.4th 889, 915.) The property owners had a vested
interest in the rents appellants collected on their properties.
      Nor was the court required to find individualized harm to
each victim by appellants’ fraudulent actions. “[T]he rule that
restitution under the UCL may be ordered without individualized
proof of harm is well settled. [Citations.]” (People ex rel. Bill
Lockyer v. Fremont Life Ins. Co. (2002) 104 Cal.App.4th 508, 532
(Fremont).) The court was permitted to “‘order restitution . . . in
order to deter future violations of the unfair trade practice
statute and to foreclose retention by the violator of its ill-gotten
gains.’ [Citation.]” (Id. at p. 531.)
      Finally, the trial court was not required to believe
appellants’ evidence that they drastically improved each and
every property after possessing such property. Some properties
were declared public nuisances, and others were in seriously
substandard condition. There was evidence that the condition of
some properties deteriorated, including an admission by Jesus
Aguayo that he kept certain properties in such bad condition that
it was possible he could be considered a “slumlord.” The record
shows that the trial court discounted much of appellants’
evidence, particularly the evidence based on the testimony of
Jesus Aguayo. The court specifically noted that Jesus Aguayo




                                23
had no independent recollection of money spent on improvements
or the dates he allegedly possessed properties, but read from
attorney prepared statements. The court also noted that
appellants failed to support their claims of improvements with
actual receipts.8
       The court’s remedy is “based on appropriate factors, and it
accomplishes the statutory objective of restoring to the victims
sums acquired through [appellants’] unfair practices.”
(Beaumont, supra, 111 Cal.App.4th at p. 135.) We find no abuse
of discretion in the court’s decision to award rents wrongfully
collected by appellants to the rightful owners of the properties.
       B. The trial court did not err in determining that
appellants were unjustly enriched by collecting rents
       Next, appellants argue that they were not unjustly
enriched by the rents because they were legally entitled to keep
the rents. Appellants rely on Lapcheske for the proposition that
an adverse possessor has the right to collect and retain rents. In
Lapcheske, the defendant, who engaged in acts similar to
appellants’ although on a lesser scale, was convicted of one count
of rent skimming in violation of Civil Code section 890 and three
counts of conspiracy: one to commit trespass, another to commit
grand theft, and the third to commit rent skimming. The
defendant asserted that he was not guilty because he entered the
properties in question with the intent of ultimately acquiring
them by adverse possession. The Lapcheske court reversed the
judgment as to the conspiracy to commit grand theft, but
affirmed all other convictions. (Lapcheske, supra, 73 Cal.App.4th
at p. 576.) In discussing the reversal of the conspiracy to commit

8    The court noted in its statement of decision that Jesus
Aguayo lied about the receipts, referring to them as “the
supposedly missing receipts that were not missing at all but
merely nonexistent in the first place.”




                                24
grand theft conviction, the court noted that “an adverse possessor
has a right equal to that of the actual title holder to place a
tenant in possession of the property and collect rent from that
tenant.” (Ibid.) The court concluded that the defendant “could
not be guilty of grand theft as to the rent received because he was
entitled to keep that rent, subject only to the obligation created
under Civil Code section 890 . . . to apply that rent to the
mortgage encumbrance.” (Ibid.)
       Appellants’ reliance on Lapcheske for the purpose of
reversing a restitution remedy under the UCL is misplaced. A
conviction for grand theft is not at issue in this matter. Instead,
appellants are liable for civil wrongs committed under the UCL,
which condemns unlawful, unfair, or fraudulent actions.
Appellants’ argument their actions were legal under Lapcheske
does not address the unfair or fraudulent nature of their actions.
Further, as the Lapcheske court noted, because the rent collection
constituted rent skimming, it was not legal.
       Two statutes are relevant to the trial court’s finding that
appellants were guilty of unlawful activity, including unlawful
occupation for the purpose of renting, and rent skimming. Penal
Code section 602.9 provides that “any person who, without the
owner’s or owner’s agent’s consent, claims ownership or claims or
takes possession of a residential dwelling for the purpose of
renting that dwelling to another is guilty of a misdemeanor.” In
addition, Civil Code, section 890, subdivision (a)(2), provides that
“rent skimming” constitutes the receipt of revenue from the
unauthorized rental of a parcel of residential real property. Civil
Code section 891, subdivision (f), provides that “[r]ent skimming
is unlawful.”9


9    Appellants argue that under Civil Code section 890,
subdivision (a)(1), the definition of “rent skimming” is restricted




                                 25
      The trial court found that appellants’ acts of collecting rent
on the properties at issue constituted criminal activity. Thus, the
rent collection was unlawful, as well as unfair and fraudulent.
The trial court did not abuse its discretion in finding that
appellants were unjustly enhanced by those rents and ordering
their return.10


to using revenue within the first year of acquiring the property
without applying it to the payments due on all mortgages or
deeds of trust. This is incorrect. Civil Code section 890,
subdivision (a)(1) provides: “‘Rent skimming’ means using
revenue received from the rental of a parcel of residential real
property at any time during the first year period after acquiring
that property without first applying the revenue or an equivalent
amount to the payments due on all mortgages and deeds of trust
encumbering that property.”
       Civil Code section 890, subdivision (a)(2), provides: “‘[R]ent
skimming’ also means receiving revenue from the rental of a
parcel of residential real property where the person receiving
that revenue, without the consent of the owner or owner’s agent,
asserted possession or ownership of the residential property,
whether under a false claim of title, by trespass, or any other
unauthorized means, rented the property to another, and
collected rents from the other person for the rental of the
property.” (Italics added.)
       The word “also” encompasses the definition in subdivision
(a)(2) of the statute, which is not limited to the first year after
acquisition. Thus, it is irrelevant whether appellants engaged in
wrongful rent collection during the first year of acquisition or in
subsequent years.

10     Appellants also argue that the order to return rents should
be reversed because “[a]ppellants spent $1,044,193.38 over 25
years on the subject properties which expenses do not include
their labor.” Appellants argue that they were not unjustly
enriched by collecting rents because they paid more to improve
the properties than they collected in rents. As discussed above,




                                 26
       C. The trial court did not abuse its discretion in
ordering rent money collected by the receiver to be paid as
restitution
       Appellants argue that the order requiring appellants to pay
as restitution rents collected by the receiver should be reversed.
Appellants argue that they did not benefit from the money
collected by the receiver and, in fact, the money benefitted the
properties ordered to be returned. However, a receiver “‘is an
officer of the court whose possession of property is that of the
court for the benefit of all persons who may show themselves to
be entitled to it. [Citations.]’” (Pac. Indem. Co. v. Workers’ Comp.
Appeals Bd. (1968) 258 Cal.App.2d 35, 40, fn. omitted.) The trial
court determined that the victims in this case were entitled to
those rents, and the evidence supports that determination.
       D. The trial court did not abuse its discretion in
awarding restitution of $60,000 to Barron Fleming
       Appellants provide a brief argument, lacking in both
factual and legal citations, regarding a victim named Barron
Fleming. Appellants cite to two settlement agreements in the
record. Without any explanation of the underlying issues in the
prior lawsuits, appellants argue that because the property at
issue was twice litigated and resolved with court approved
settlements, they should not owe anything to Barron Fleming.
       Appellants have not set forth any evidence or argument
undermining the trial court’s findings that appellants engaged in
conduct that was unlawful, unfair, or fraudulent as to each
property at issue, including the property in which Barron
Fleming had an interest. Nor have they explained why Barron
Fleming received a different award from other victims, nor the


the trial court did not find appellants’ evidence regarding their
improvement expenses to be credible. Therefore, we decline to
disturb the judgment on this ground.




                                27
basis for that award. “We need not address points in appellate
briefs that are unsupported by adequate factual or legal analysis.
[Citations.]” (Placer County Local Agency Formation Com. v.
Nevada County Local Agency Formation Com. (2006) 135
Cal.App.4th 793, 814 (Placer County).)
       Further, the court specifically held that the court
judgments related to the properties were a result of fraud on the
courts. Specifically, the court stated: “[Appellants] did trick
some judges into signing some judgments, but this would not
have happened (1) had [appellants] given proper notice to all
interested parties and (2) had [appellants] revealed the full
picture to the courts.” Appellants cite no evidence suggesting
that the trial court was wrong in determining that the courts did
not have the full picture when it approved the settlements
related to the property in which Barron Fleming has an interest.
Further, the fact that there were two lawsuits regarding the
property in which Barron Fleming has an interest does not mean
that he was compensated for wrongful acts that were not the
subject of those lawsuits. We have no reason to disturb the trial
court’s award of $60,000 as restitution to Barron Fleming for
appellants’ wrongful acts in connection with that property.
VI. The civil penalties awarded are within the trial
court’s discretion
       Appellants challenge the trial court’s imposition of
penalties, arguing that (1) they are being penalized for a
legitimate activity; (2) there was no evidence of harm to the
victims from any asserted violations; and (3) the penalties will
leave appellants homeless and without any assets.
       A. Background and applicable law
       The trial court imposed $1,338,000 in civil penalties
against appellants, consisting of 1,784 UCL violations at $750 per
violation. The violations included 1,222 violations for collecting




                               28
rents; 34 trespass violations; 42 violations for telling tenants they
owned properties they did not own; 42 violations for rental
agreements; 18 violations for not changing home owners’
exemptions; 18 tax violations, and assorted other violations.
      The UCL provides that any person who engages in unfair
competition “shall be liable” for up to $2,500 per violation.
(§ 17206, subd. (a).) In addition, the court may impose an
additional civil penalty of up to $2,500 for each violation
perpetrated against a senior citizen or disabled person.
(§ 17206.1.) “‘[T]he amount of the penalty lies within the court’s
discretion. [Citation.]’ [Citations.]” (Beaumont, supra, 111
Cal.App.4th at p. 127.) The trial court’s penalty is presumed
correct. (People v. JTH Tax, Inc. (2013) 212 Cal.App.4th 1219,
1259). Under the abuse of discretion standard, “‘[w]here there is
a [legal] basis for the trial court’s ruling and it is supported by
the evidence, a reviewing court will not substitute its opinion for
that of the trial court.’ [Citation.]” (Sarpas, supra, 225
Cal.App.4th at p. 1552.)
      “[E]quitable defenses may not be asserted to wholly defeat
a UCL claim,” but equitable considerations may guide the court’s
discretion in fashioning the remedies authorized by section
17203. (Cortez, supra, 23 Cal.4th at p. 179.) “[C]onsideration of
the equities between the parties is necessary to ensure an
equitable result.” (Id. at p. 181.)
      Viewing their arguments on civil penalties as a whole,
appellants are essentially asking this court to revisit the trial
court’s determination of the equities in this case. Appellants
have a heavy burden, given that “[t]he court’s discretion is very
broad.”11 (Cortez, supra, 23 Cal.4th at p. 180.)


11    Appellants provide a list of cases and corresponding UCL
penalties. (People v. Toomey (1984) 157 Cal.App.3d 1, 23




                                 29
      B. The trial court did not abuse its discretion in
determining the civil penalties
      Appellants’ first argument is that the 1,222 rent collections
were lawful under Lapcheske. In related arguments, they claim
that the violations for leasing the properties they did not own and
lying to tenants about their ownership of the property was not
improper, since they were entitled to rent the property under
Lapcheske. As explained previously, this argument fails.
Appellants’ rent collections constituted illegal activity under both


[150,000 misleading sales solicitations resulting in penalty of
$150,000 at $1.00 per violation]; People v. Dollar Rent-A-Car
Systems, Inc. (1989) 211 Cal.App.3d 119, 132 [500,000 misleading
and deceptive contracts, numerous oral representations and
1,500 false repair invoices resulting in penalty of $100,000 or
approximately $5 per violation]; People ex rel. Van de Kamp v.
Cappuccio (1988) 204 Cal.App.3d 750, 765 [592 violations of
understating weight of purchased squid resulting in civil penalty
of $73,528.05 or $124.20 per violation]; and People v. Bestline
Products, Inc. (1976) 61 Cal.App.3d 879, 923 [3,000 violations for
false representation regarding income distributors could earn
resulting in penalties of approximately $330 for each violation].)
However, it is not our role to reverse a penalty award simply
because other cases, decided over 25 years ago, made different
decisions regarding penalties involving very different violations.
The one exception is Beaumont, where the court found over
14,000 separate violations for collecting monthly rents in excess
of rent controls. The court imposed a fine of $525,000, or
approximately $37 per violation. We note that in Beaumont, “the
court’s assessment was ‘tempered’ by its finding that defendants’
conduct was not unfair or fraudulent but merely unlawful.”
(Beaumont, supra, 111 Cal.App.4th at p. 130.) Here, the trial
court’s assessment was based on violations of all three prongs of
the UCL. Each act of the appellants was unlawful, unfair and
fraudulent. Thus, Beaumont does not provide a flawless
comparison, and we decline to reverse the trial court’s judgment
because the Beaumont court made a different analysis.




                                30
Penal Code section 602.9 and Civil Code section 891. Appellants’
argument that they were entitled to the rents because they had
physical possession of the property is incorrect. Thus, this
portion of the penalty will not be overturned.
       Appellants next challenge the 34 trespass penalties,
arguing that the trial court made no analysis of how the passage
of time makes such a trespass lawful. (Citing Packard v. Moss
(1885) 68 Cal. 123, 127 [“An adverse claimant of land is a wrong-
doer, and as such is treated and known to the law, until, by the
lapse of years, his acts, before tortious, are consecrated by time
and dignified as lawful”].) The court was not required to make
such an analysis. The trespass violations were part of appellants’
greater scheme to deprive individuals of their property and were
properly considered as such. The doctrine of adverse possession
does not immunize appellants from liability. (See Lapcheske,
supra, 73 Cal.App.4th 571; Denman, supra, 218 Cal.App.4th 800.)
       Appellants claim that they should not be penalized for
failing to change the tax rates for the homeowner’s exemptions on
18 homes. Appellants argue that, as non-record titleholders, they
could not change the tax basis with the Assessor’s Office.
Appellants cite no law in support of this argument, and it fails for
this reason alone. Further, the People presented evidence
suggesting that appellants could have taken steps to update the
tax rate. The trial court was entitled to believe this evidence.12




12    Appellants claim that they provided expert testimony from
a property assessment specialist indicating that the Assessor’s
Office would not update the Assessor’s records for an adverse
possession until the Assessor’s Office received a court order.
However, the people presented contrary evidence, including
evidence of a form appellants could have used to alert the county
to their claim and request a substitute tax statement.




                                 31
       Twenty-five penalties were assessed against appellants for
filing wrongful quitclaim deeds on properties in which they had
no interest. Appellants argue that they should not be penalized
for these actions, as the deeds gave notice to the world of their
adverse possessory interest. On the contrary, the trial court’s
finding that the acts of filing these wild deeds were unlawful,
unfair, and fraudulent is supported by the record. As in Denman,
the documents were deceitful. Using a fake name, Jesus Aguayo
transferred an interest that he did not possess. By recording the
false documents, he clouded the title of the true property owners.
Under Denman, these acts were illegal. (Denman, supra, 218
Cal.App.4th at p. 809.) The penalties were therefore appropriate.
       Appellants’ argument regarding the tax penalties consists
of one sentence: “No evidence was presented that the tax
convictions, which resulted in no tax loss, were UCL violations.”
This argument is insufficient on its face, as it is utterly devoid of
factual or legal support. “We need not address points in appellate
briefs that are unsupported by adequate factual or legal analysis.
[Citations.]” (Placer County, supra, 135 Cal.App.4th at p. 814.)
       Further, appellants argue that there was no harm to the
public resulting from their violations and that the equities weigh
in their favor. Appellants argue that there is no evidence that
anyone relied on the false PCORs or the wild deeds. Further,
appellants argue, they expended thousands of hours of hard labor
to improve properties and neighborhoods, and increased the
values of the properties they took. Appellants argue that it was
therefore an abuse of discretion for the court to award $1,338,000
in penalties.
       As set forth above, the people were not required to prove
specific harm arising from appellants’ violations. (Fremont,
supra, 104 Cal.App.4th at p. 532.) Section 17206 mandates that
a penalty must be assessed for every violation of the UCL. In




                                 32
assessing the penalty, the court must consider the circumstances,
including, but not limited to: “the nature and seriousness of the
misconduct, the number of violations, the persistence of the
misconduct, the length of time over which the misconduct
occurred, the willfulness of the defendant’s misconduct, and the
defendant’s assets, liabilities, and net worth.” (§ 17206, subd.
(b).)
       The court viewed the evidence differently from appellants.
In contrast to appellants, the court determined that appellants
had indeed caused harm. The court found that appellants took
advantage of elderly and vulnerable people, using “sharp”
practices and abusing the adverse possession process. They filed
devious lawsuits and used the courts to defeat justice. In sum,
they left a “long and wrongful trail” of misdeeds including
creating false records and lying. These actions were not
harmless. Further, the court discredited the testimony of Jesus
Aguayo, including his testimony that he had largely improved the
properties at issue. “‘We do not reweigh evidence or reevaluate a
witness’s credibility.’ [Citations.]” (People v. Brown (2014) 59
Cal.4th 86, 106.)
       Finally, appellants argue that the trial court did not
properly take into consideration their financial situation. All of
appellants’ assets have been in possession of the receiver since
the commencement of this proceeding. Appellants state that the
total value of the properties remaining in the receivership
available to satisfy restitution and penalties is approximately
$3,635,000, not taking into account the loss in value due to
deterioration because of vacancy during receivership. Appellants
assert that Jesus Aguayo testified that appellants’ liabilities




                               33
totaled approximately $850,000.13 Appellants assert that since
the time of that testimony, attorney fees increased by
approximately $300,000. Appellants claim that, even putting
aside the $1,150,000 of other debt, they do not have the assets to
pay the restitution and penalties.
       In reaching its decision, the trial court considered all of the
equitable factors presented by the parties to this matter. This
included consideration of appellants’ net worth. The court
specifically found that appellants provided insufficient evidence
regarding their net worth. The court stated: “[Appellants] have
never submitted a net worth statement and counsel have been
inventive with Zillow and all the rest in coming up with
numerical figures. I’m regarding those as lawyer arguments
rather than quantitative evidence backed claims.” Thus, the
court did not find the referenced property values to be credible
evidence of appellants’ net worth. In fact, Jesus Aguayo admitted
that he undervalued some of the properties. In addition, Jesus
Aguayo admitted that appellants hid assets from the court.
Given the trial court’s overall assessment of Jesus Aguayo’s
credibility, it was within the court’s discretion to disregard his
evidence of appellants’ net worth.
       Overall, appellants’ arguments simply ignore evidence to
the contrary and the trial court’s findings. Despite the court’s
determination that appellants ran a “corrupt enterprise that was
large scale and long term,” the court noted that “[a] court
imposing a penalty must strive for perspective.” Noting that we
live in a society where courts routinely see far worse crimes, the
court noted, “[Appellants] are culpable, but their

13   In fact, Jesus Aguayo only testified to approximately
$650,000 in liabilities, although he mentioned at least one
mortgage on a property in receivership and did not specify the
amount owed.




                                 34
blameworthiness is not at the top of the scale.” The trial court’s
penalties of $750 per violation were well below the statutory
maximum. Appellants have failed to show that the trial court
abused its discretion in determining the appropriate amount of
civil penalties.
VII. The trial court did not abuse its discretion in
imposing the permanent injunction
       Appellants argue that the permanent injunction is
improper because it seeks to prevent appellants from engaging in
legally protected activity and seeks to punish them. Appellants
cite Brockey v. Moore (2003) 107 Cal.App.4th 86, 103, for the
proposition that “an injunction must seek to prevent harm, not to
punish the wrongdoer.” Further, appellants assert that
injunctions that “enjoin a person from engaging in activities
which are constitutionally or statutorily authorized are beyond
the jurisdiction of the court and are void. [Citations.]” (People v.
Kelley (1977) 70 Cal.App.3d 418, 422 (Kelley).)
       The permanent injunction in this matter prevents
appellants from doing the following:
             “1. Attempting to use any form or variant of
       the doctrine of adverse possession to take any real
       property, including but not limited to initiating any
       new adverse possession claims or continuing to claim
       or prosecute any other claim of adverse possession;

             “2. Attempting to prosecute, defend, negotiate,
      or settle any quiet title actions for any property;

            “3. Taking any action to begin, renew,
      continue, or complete adverse possession of any real
      property in California;

           “4. Transferring, purchasing, acquiring,
      swapping, disposing of, or otherwise performing any




                                 35
      transaction involving any adverse possession
      interest, current, past, or future;

             “5. Attempting to record any deeds that are out
      of the chain-of-title for any property, also known as
      ‘wild deeds’;

             “6. Attempting to bid on or buy, either on their
      own behalf or on behalf of any other person, or
      redeeming any unpaid taxes on, any real property
      listed at any tax sales auction in any jurisdiction in
      California, other than through a legal county tax
      auction process;

            “7. Redeeming or paying any unpaid taxes on
      any real property, other than real properties in which
      [appellants] are the legal titleholder.

            “[¶] . . . [¶]

            “9. Making or causing to be made any untrue
      or misleading statement in connection with any
      writing, deed, or instrument related to any
      transaction involving real estate;

            “10. Violating any other California law.”

      Appellants assert that paragraphs 9 and 10 are sufficient
to protect the public from any future wrongful acts by appellants
in connection with real estate. They argue that paragraphs 1
through 7 are improper because they bar appellants from
engaging in legally permitted conduct.
      Again, appellants face an uphill battle due to the broad
nature of the trial court’s discretion in making any orders
“necessary to prevent the use . . . of any practice which
constitutes unfair competition.” (§ 17203.) This provision gives




                                36
the trial court “great latitude in protecting the public.” (Brockey
v. Moore, supra, 107 Cal.App.4th at pp. 102-103.)
       In this matter, court enjoined the acts which formed the
basis for appellants’ wrongful scheme. Appellants have no
protected right to engage in the process of adverse possession in
the way that they did. As set forth above, the initial trespass is a
crime, the collecting of rent on properties one does not own is a
crime, as is the filing of false deeds. Filing quiet title actions, as
well as redeeming taxes on properties, were also acts that formed
the basis for appellants’ unlawful, unfair, and fraudulent
schemes. The trial court’s decision to enjoin these activities was
within its power and discretion.
       The trial court noted its concern regarding possible future
violations. Even before the conclusion of trial, appellants had
made new false claims of adverse possession. The court
emphasized that appellants “have no insight into their own
wrongdoing. They are defiant and self-justifying rather than
sincerely contrite. In their eyes, they are victims. There is
reason to fear recidivism.”
       Kelley is distinguishable. In Kelley, the defendants were
individuals who had engaged in the practice of dentistry without
a license. The injunction prohibited them from practicing
dentistry without a license but also prohibited them from
indicating that they would construct, alter, repair, or sell any
bridge, crown, denture, or other prosthetic appliance or
orthodontic appliance. (Kelley, supra, 70 Cal.App.3d at p. 421.)
The Court of Appeal found the injunction unconstitutionally
overbroad because the construction of bridges, crowns and
dentures is exempt from the Dental Practices Act. Thus, the
injunction prevented the individuals from engaging in lawful
work activity. (Id. at p. 422.) Here, in contrast, the form of
adverse possession undertaken by appellants is not lawful. The




                                 37
trial court properly enjoined each independent act in furtherance
of appellants’ wrongful scheme.
       Appellants assert that they know what they have done
wrong, and will not “repeat mistakes of the past.” The trial court
did not believe this, finding instead that they had no remorse or
insight into their own wrongdoing. The trial court’s decision to
enjoin each precise misdeed in appellants’ wrongful scheme was
designed to ensure the protection of the public.
       Further, the injunction is not as broad as initially proposed.
The court noted that it “initially suggested the injunction also
should bar [appellants] from obtaining real property (unless it is
from people represented by independent counsel). [Appellants]
have convinced the court this element is unnecessary and
unwise.” Thus, appellants are not barred from obtaining real
property in the future. In addition, the injunction expressly does
not apply to any real estate of which the appellants owned a 100
percent fee simple share as of the date of the order.
       Thus, the injunction only bars appellants from obtaining
property through adverse possession. The order is within the
court’s power and discretion.
                           DISPOSITION
       The judgment is affirmed.

                               _____________________, Acting P. J.
                               CHAVEZ
We concur:

_______________________, J. _________________________, J.*
HOFFSTADT                   GOODMAN

____________________________________________________________
* Retired Judge of the Los Angeles Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                 38
Filed 5/25/17

                CERTIFIED FOR PUBLICATION
       IN THE COURT OF APPEAL OF THE STATE OF
                         CALIFORNIA
                SECOND APPELLATE DISTRICT
                        DIVISION TWO


THE PEOPLE ex rel. KAMALA                  B262557
HARRIS, as Attorney General,
                                           (Los Angeles County
       Plaintiff and Respondent,           Super. Ct. No. VC048452)

       v.                                 ORDER FOR PUBLICATION

JESUS AGUAYO et al.,

       Defendants and Appellants.



THE COURT:*


       The opinion in the above entitled matter filed on April
26, 2017, was not certified for publication.


       For good cause it now appears that the opinion should
be published in the Official Reports and it is so ordered.




                               1
* CHAVEZ, Acting P. J., HOFFSTADT, J., GOODMAN, J.†



†Retired Judge of the Los Angeles Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                              2